Mr. Justice Aldrey
delivered the opinion of the Court.
On August 27, 1929, Cecilio Cedrés was transporting in a motor vehicle several cans of milk from different dairies. When stopping at a milk-stand, inspectors from the Health Department took samples of the milk. One of the samples was taken from a can which was locked and sealed and the *113seal, which had to he broken, had a tag on it hearing’ the following’ words: “Pure cow’s milk — 13 quarts — August 27, 1929. Ignacio Bivera, Carolina.” That milk turned out to he adulterated with water.
Ignacio Bivera and Cecilio Cedrés were prosecuted for offering, keeping for sale and transporting as in good condition for human consumption milk adulterated with water. After a trial both defendants were convicted and sentenced to pay a fine. Cecilio Cedrés appealed from that judgment.
Act No. 77 of 1925 punishes any person who adulterates or dilutes milk and any person who sells, offers or keeps for sale, or who transports or stores such milk to be! used for human consumption. In the case at bar it was not shown that Cedrés was offering or keeping for sale the milk which turned out to be adulterated but only that he was transporting it. It appears, however, from the evidence that he was a mere carrier of the milk, delivered to him for transportation to a certain place. He was not transporting the milk from the several dairies to be used for human consumption, but to be delivered to the person to whom it was consigned, who could do with it as he pleased. We can not, therefore, hold that he is guilty of transporting adulterated milk to be used for human consumption, and he should be acquitted of the offense with which he has been charged. In People v. Velázquez, 35 P.R.R. 548, Cedrés had been similarly prosecuted and convicted, and on appeal we acquitted him, on the ground that he was a mere carrier and there was nothing in the information connecting him with the offense charged of keeping and offering for sale adulterated milk.
The judgment appealed from by Cecilio Cedrés must be reversed and the appellant discharged.